PER CURIAM.
Action was brought in Ramsey county against defendant, a corporation having its principal place of business in Steele county. On affidavit stating that defendant was a resident of Steele county, the venue was changed to that county. Application was made in Steele county to remand the case to Ramsey county for trial. The trial court denied the application. Plaintiff brings mandamus to compel a remand. The right to a writ of mandamus depends on the question whether defendant had “an office, resident agent or business place” in Ramsey county within the meaning of section 7721, G. S. 1913.-• In our opinion this was, on the showing made, a question of fact. The trial court decided this question of fact adversely to plaintiff. There is conflict in the affidavits and the decision of the trial court must be sustained.
Order affirmed.